PER CURIAM
*832*605The trial court committed appellant to the custody of the Oregon Health Authority after determining that he was a danger to himself and others because of a mental disorder. See ORS 426.005(1)(f)(A). On appeal, appellant argues that the record does not contain legally sufficient evidence to support the involuntary commitment. The state concedes that the record is legally insufficient in that regard and that the order of commitment should be reversed. We agree and accept the state's concession.
Reversed.